Citation Nr: 1130291	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  06-29 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to a left hip disability.

3.  Entitlement to service connection for a low back disability, to include as secondary to a left hip disability.

4.  Entitlement to service connection for a gastrointestinal disorder, claimed as intestinal flu.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to December 1972 and from December 1975 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in part, denied service connection for the claimed disabilities.

This case was previously remanded by the Board in September 2009 to afford the Veteran a Travel Board hearing.  The Veteran subsequently testified before the undersigned Veterans Law Judge at a Travel Board hearing in April 2010.  A copy of the hearing transcript has been associated with the claims file.  The case now returns to the Board for appellate review.

The Veteran submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration from his representative.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2010) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

The issue of entitlement to service connection for a gastrointestinal disorder is addressed in the REMAND portion of the decision below and is] REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran had a preexisting left hip disability that was not permanently aggravated by service.

2.  The Veteran's left knee disability is not etiologically related to service or a service-connected disability.

3.  The Veteran's low back disability is not etiologically related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  A left hip disability was not aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  A left knee disability was not incurred in or aggravated by active service, is not proximately due to, the result of, or aggravated by a service-connected disease or injury, and arthritis may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

3.  A low back disability was not incurred in or aggravated by active service, is not proximately due to, the result of, or aggravated by a service-connected disease or injury, and arthritis may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in May 2004 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.

The Veteran's private treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Veteran's service treatment records were previously available, but went missing during the adjudication of the Veteran's claims.  In the October 2010 remand, the Board instructed that efforts be made to both locate the Veteran's service records and obtain new copies of them.  However, these efforts were not successful.  See October 2010 Formal Finding on Unavailability of Service Treatment Records.

The Board is mindful that, in a case such as this, where service treatment records and service personnel records are unavailable, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  The Board also notes that prior decisional documents included statements of the relevant findings obtained from the Veteran's service treatment records.  These statements were used to facilitate the adjudication of the Veteran's claims.  All references to the Veteran's service treatment records below are derived from these statements.

The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities to be decided on appeal.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions as to the etiology of the Veteran's left hip, left knee, and low back disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

B.  Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

1.  Left Hip

The Veteran contends that he had a preexisting left hip disability that was aggravated by service.

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

Here, the Veteran reported during his enlistment examination that he was involved in a motor vehicle accident.  On examination, there were residuals of a laceration and scar with skin graft.  The examiner noted that there was "marked scarring but no limitation of motion."  The Veteran was seen for complaints of left hip pain in August 1969.  He was treated with Darvon.  A separation examination dated May 1972 noted the laceration scar was well-healed with no residuals.

The Veteran underwent an additional enlistment examination in August 1977 prior to his second period of service.  A scar on the left hip with normal lower extremity function was noted.  There were no additional complaints or treatment during service, and the Veteran's October 1981 separation examination noted a scar with no evidence of disability.

The Veteran underwent a VA general examination in January 1982.  He had no complaints except for decreased hearing.  He reported being involved in an auto accident, but denied any complaints as a result of his hip injury.  The examiner noted a large, depressed, detached scar of the left posterior buttocks with no associated problems.

Private treatment records dated June 2005 reflect a loss of gluteal muscle mass.  Additional undated records reflect drainage from the left hip.

A September 2006 MRI revealed mild degenerative changes in the left hip without acute abnormality.  There was no definite abnormality involving the region of expected skin grafts.

The Veteran also submitted multiple lay statements in support of his claim, and testified at a Board hearing in April 2010.  Collectively, they stated that he was involved in a motor vehicle accident in 1966 prior to service.  A spring from the car's seat went into his hip and severely damaged the muscle.  He was hospitalized for over a year, during which time he was treated with several skin grafts.  Several statements indicate that the Veteran did not have any problems with his hip during the period between his injury and his entrance into military service.  However, his wounds reopened while he was driving a tractor during service, and periodically reopened since that time.  He had treated this with Epsom salts.  He also abused alcohol and street drugs to treat the pain of his condition.  Due to the odor of his hip wound, the Veteran could not participate in patrols during service.

The Veteran was afforded a VA examination in August 2010.  The claims file was reviewed by the examiner, who also obtained a history from the Veteran and performed a physical examination.  Notably, the Veteran reported that he drove a tractor during his first period of service.  His scar opened up on several occasions during this time.  He gave no history of the scar opening during his second period of service.  The examiner diagnosed the Veteran with a left hip adherent scar with periodic drainage.  This injury was sustained prior to the Veteran joining the military.  The examiner stated that the scar was aggravated, opened up, and healed during the Veteran's first period of service.  However, there was no indication that this aggravation continued after he left the military.  The examiner stated that there was no disability at this point, except on the few occasions when the scar drains.

Based on the evidence of record, the Board finds that service connection for the Veteran's left hip disability is not warranted.  The Veteran's service treatment records noted the presence of a left hip scar at the time of his enlistment.  Therefore, the presumption of sound condition does not apply.  Moreover, the VA examiner in this case concluded that the Veteran's hip condition was not permanently aggravated as a result of service.  This opinion was supported by an accompanying rationale, and there is no other competent medical opinion to refute its conclusions or to otherwise suggest that the Veteran's preexisting left hip disability was permanently aggravated by service.

The Board has considered the lay statements submitted in support of the Veteran's claims.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that either the Veteran or the other lay witnesses have demonstrated the medical knowledge required to establish permanent aggravation of the Veteran's left hip disability beyond its normal progression as a result of service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran and other lay witnesses offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish aggravation of a preexisting disability during service.

Further, to the extent that the Veteran's lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

While the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, the fact that he did not report a history of left hip problems during his second period of service, and in fact indicated that his hip was fine during a 1982 VA examination, weighs heavily against the claim he now makes that he has had problems ever since service.  The Board is not holding that corroboration is required.  Rather, the Board finds his assertions to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology. However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

2.  Left Knee and Low Back

The Veteran has asserted that he developed left knee and low back disabilities secondary to his left hip disability.

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

Thus, in order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

Available treatment records reflect that the Veteran is currently diagnosed with degenerative changes of the lumbar spine, as well as left knee arthritis.  Unfortunately, as discussed above, service connection for a left hip disability has not been established.  Therefore, service connection on a secondary basis for left knee and low back disabilities is not warranted.

The Board has also considered whether service connection for left knee and low back disabilities can be established on a direct basis.  

In various lay statements, the Veteran and others reported that he experienced back pain in service.  He attributed this to weakened muscles from training, lifting and maneuvering heavy equipment, and cold weather in Germany.  The Veteran's wife indicated that he had experienced back problems ever since they were married in 1974.  He had been treated several times in service with bed rest and muscle relaxers.  

There is additional lay evidence indicating that the Veteran started having left knee problems in service after a lifting jack fell on his left foot, and reported being treated 5 or 6 times in service for left knee complaints.

References to the Veteran's service treatment records reflect no complaints or treatment related to the back or left knee during service.  During a VA general examination in January 1982, the Veteran reported no complaints relating to the low back or left knee.  

The Veteran was afforded a VA examination in August 2010.  The claims file was reviewed by the examiner, who also obtained a history from the Veteran and conducted a physical examination.  He diagnosed the Veteran with lumbosacral degenerative disc disease and patellofemoral arthritis of the left knee.  However, he concluded that neither condition was related to service.  The level of involvement with the Veteran's disc disease was consistent with a person of his age.  The Veteran's left knee arthritis was based on a normal x-ray, with non-painful crepitations.

Based on the evidence of record, the Board finds that service connection for low back and left knee disabilities is not warranted.  Although the Veteran is currently diagnosed with low back and left knee disorders, the overall weight of the evidence is against a finding that they were incurred in service.  The VA examiner concluded that the Veteran's current disabilities were not related to military service.  These conclusions were based on a review of the claims file, a history provided by the Veteran, and a physical examination.  There is no other competent medical opinion in the record to refute these findings or to otherwise suggest that a low back or left knee condition was incurred in service.

The Board has considered the lay evidence submitted in support of the Veteran's claim.  However, as noted above, the Veteran or the other lay witnesses have not demonstrated the medical knowledge required to establish an etiological nexus between the Veteran's current back and left knee disabilities and his military service.  See Espiritu, supra.

Moreover, while the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, his service treatment records and 1982 VA examination do not reflect complaints of back or knee problems, and there are no documented complaints for many years after service.  These facts weigh heavily against any claim he now makes that he has had problems ever since service.  The Board is not holding that corroboration is required.  Rather, the Board finds his assertions to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology. However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Maxson, supra; see also Mense, supra.


ORDER

Service connection for a left hip disability is denied.

Service connection for a left knee disability is denied.

Service connection for a low back disability is denied.


REMAND

With respect to the Veteran's claim for service connection for a gastrointestinal disorder, the Board finds that additional development is necessary.

Pursuant to the Board's July 2010 remand, the Veteran was scheduled for a VA examination to determine the nature and etiology of his claimed gastrointestinal condition.  He underwent such an examination in August 2010.  The examiner reviewed the claims file and noted that the Veteran's service treatment records were not available, but also summarized the content of those records recorded in prior decisional documents.  She deferred on offering an opinion until the service treatment records were available for review.

The examiner was instructed in the Board's prior remand to review any available service treatment records, as well as prior decisional documents referencing those records, and provide an opinion as to the etiology of the Veteran's gastrointestinal disorder.  However, no opinion was offered.  Therefore, the matter must be remanded so that an opinion can be obtained.  See Stegall v. West, 11 Vet. App. 268 (1998) (the Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.).

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be forwarded to the examiner who performed the August 2010 VA gastrointestinal examination in this case.  She should provide a supplemental opinion as to whether it is at least as likely as not that the Veteran has a gastrointestinal disability which is the result of his military service.  

After review of the pertinent material, including the content of the Veteran's service treatment records identified in prior rating decision, the lay statements and hearing testimony regarding his symptoms during service,  as well as a copy of this remand, the examiner should determine, in light of the service and postservice evidence of record, whether it is at least as likely as not that any currently diagnosed gastrointestinal disorder was incurred in the Veteran's military service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should review the entire record and provide a complete rationale for all opinions offered.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2.  If the August 2010 VA examiner is not available, then the Veteran should be afforded a new examination.  All indicated tests and studies should be completed, and the examiner should comply with the above instructions, to include providing an opinion as to whether it is at least as likely as not that a currently diagnosed gastrointestinal condition was incurred in military service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should review the entire record and provide a complete rationale for all opinions offered.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  Following the completion of the foregoing, the RO/AMC must review the claims file and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the RO/AMC should determine whether the examiner has responded to all questions posed.  If not, the reported must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

4.  After the requested development has been completed, the RO/AMC should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


